[workivainc2014equityi_image1.jpg]


WORKIVA INC.
2014 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT GRANT
(NON-EMPLOYEE DIRECTOR)
 
 
 
 
 
 
 
 
Grant Number
 

Pursuant to the Workiva Inc. 2014 Equity Incentive Plan, as amended from time to
time (the “Plan”), you have been granted a restricted stock unit (“RSU”) award
covering the number of shares of Class A Common Stock of Workiva Inc. (the
“Company”) set forth below, subject to service-based vesting conditions as
follows:
Grant Date            


Total Number of Shares Granted            


Vesting Schedule
Subject to the Plan and the Restricted Stock Unit Agreement, this RSU shall vest
in accordance with the following schedule, provided you have not experienced a
Termination of Service prior to any vesting date:



Vesting Date(s)
Number or Percentage of Shares that Vest
One-year anniversary of the Grant Date
100%



By your signature and the signature of the Company’s representative below, you
and the Company agree that this award is governed by the terms and conditions of
the Plan and the Restricted Stock Unit Agreement, all of which are attached and
made a part of this document. By your signature below, you also acknowledge that
there may be tax consequences to you upon the vesting of the RSU, the settlement
of the RSU, and/or the disposition of the underlying shares, and that you have
been advised to consult a tax advisor prior to acceptance of this grant.


GRANTEE:                        WORKIVA INC.


By:                        


Name:                        
Print Name
Title:                        
Execution Date: ____________ __, 20__







--------------------------------------------------------------------------------






WORKIVA INC.
2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
(NON-EMPLOYEE DIRECTOR)
This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) dated as of the Grant
Date set forth on the Notice of Restricted Stock Unit Grant to which this
Agreement is attached (the “Notice of Grant”) is between Workiva Inc. (the
“Company”), a Delaware corporation, and the grantee named in the Notice of Grant
(the “Grantee”).
WHEREAS, the Company desires to award the Grantee restricted stock units
(“RSUs”) with respect to the Company’s Class A Common Stock, subject to
service-based vesting conditions in accordance with the terms of the Plan, a
copy of which is attached hereto;
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:
1.     Grant of RSU. As of the Grant Date, the Company grants to the Grantee
RSUs for the number of shares set forth on the Notice of Grant, subject to the
terms of the Plan and this Agreement. Each RSU entitles the Grantee to one share
of Common Stock on the applicable RSU vesting date, provided the vesting
conditions of the award are satisfied. The Grantee must accept the RSU award
within 90 days after notification that the award is available for acceptance and
in accordance with the instructions provided by the Company. The award will be
rescinded upon action of the Company, in its discretion, if the award is not
accepted within 90 days after notification is sent to the Grantee indicating
availability for acceptance.
2.    Vesting; Forfeiture. Provided the Grantee has not incurred a Termination
of Service prior to the applicable vesting date, except as otherwise set forth
in this Agreement and the Plan, RSUs awarded under this Agreement shall vest on
the earliest to occur of the following: (a) the vesting date(s) set forth on the
Notice of Grant; (b) the Grantee’s death; (c) a Change in Control (as defined in
the Plan); (d) the Administrator, in its sole discretion, determines that the
Grantee has incurred a disability (within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”)); or (e) the Grantee’s
Termination of Service by action of the Company without Cause (as defined in the
Plan). In the event of the Grantee’s Termination of Service for Cause, unvested
RSUs shall be immediately forfeited.
The period over which the RSUs vest is referred to as the “Restriction Period.”
Until the issuance to the Grantee of a certificate or certificates for shares of
Common Stock subject to the award, such shares are not transferable other than
by will or by the laws of descent and distribution, or as otherwise permitted by
the Plan, and the RSUs shall not be subject to any levy of any attachment,
execution or similar process upon the rights or interest. In the event of any
attempt by the Grantee to alienate, assign, pledge, hypothecate or otherwise
dispose of any RSU or any right hereunder, except as provided for in this
Agreement, the Company may terminate any unvested portion of the award by notice
to the Grantee and the award and all rights hereunder shall thereupon become
null and void.
3.    Dividend Equivalents. RSUs awarded under this Agreement are eligible to
receive dividend equivalents during the Restriction Period. On each date that a
cash dividend is paid with


- 2-



--------------------------------------------------------------------------------





respect to Common Stock, the Company shall credit the bookkeeping account
established on behalf of the Grantee with the dollar amount of the dividends the
Grantee would have received if the RSUs held by the Grantee on the record date
for such dividend payment had been shares of Common Stock. As of the applicable
vesting date, the Grantee shall receive a payment equal to the amount of the
dividends that would have been paid on the RSUs vesting on such date, had they
been shares of Common Stock during the period beginning on the Grant Date and
ending on the vesting date, and the Grantee’s account shall be debited
accordingly. If the Grantee forfeits all or any portion of the RSUs, any amounts
credited to the Grantee’s account attributable to such forfeited RSUs shall also
be forfeited. If dividends are paid in the form of Common Stock, the Company
shall credit the Grantee’s account with one additional RSU for each share of
Common Stock that would have been received as a dividend, had the Grantee’s RSUs
been shares of Common Stock owned by the Grantee without restriction. Such
additional RSUs shall vest or be forfeited at the same time as the RSU to which
they relate.
4.    Settlement of RSUs. Subject to paragraphs 5 and 6 below, as soon as
practicable after the applicable RSU vesting date, the Company shall transfer to
the Grantee one share of Common Stock for each RSU vesting on the vesting date
(the date of any such transfer shall be the settlement date for purposes of this
Agreement). The Grantee shall have no rights as a stockholder with respect to
the RSU awarded under this Agreement prior to the date of issuance to the
Grantee of a certificate or certificates for such shares. Notwithstanding the
foregoing, the Committee, in its sole discretion, may elect to settle RSUs in
cash based on the Fair Market Value of the Common Stock on the applicable RSU
vesting date.
5.    Deferral of RSUs. In accordance with procedures established by the
Administrator, the Grantee may elect to defer the settlement of RSUs granted
under this Agreement to a date after the date the RSUs vest. The deferral of
RSUs shall delay the recognition of income for income tax purposes only; the
Fair Market Value of the underlying shares of Common Stock on the vesting date
is subject Social Security and Medicare taxes the year in which vesting occurs.
6.    Voluntary Withholding. Subject to such voluntary withholding procedures as
are established by the Administrator, the Grantee may elect to have shares of
Common Stock withheld to satisfy the Grantee’s federal, state and local income
tax liability arising upon the settlement of RSUs granted under this Agreement.
7.    No Right to Continued Service. Nothing in the Plan or this Agreement shall
confer upon the Grantee any right to continue in the service of the Company or
any Related Corporation or shall interfere with or restrict in any way the
rights of the Company and any Related Corporation, which rights are hereby
expressly reserved, to discharge or terminate the service of the Grantee at any
time and for any reason whatsoever.
8.    Incorporation of Plan by Reference. The terms and conditions of the Plan
are incorporated by reference herein. To the extent that any conflict may exist
between any term or provision of this Agreement and any term or provision of the
Plan, the term or provision of the Plan shall control. Capitalized terms not
defined in this Agreement shall have the meaning given such terms in the Plan.
9.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding


- 3 -



--------------------------------------------------------------------------------





upon the Grantee and the Grantee’s beneficiaries, executors, administrators and
the person(s) to whom shares of Common Stock subject to the RSU may be
transferred by will or the laws of descent or distribution.
10.    Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with the
applicable requirements of federal and state securities laws and with the
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.
11.    Clawback Provision. Notwithstanding any other provisions in this
Agreement to the contrary, any compensation paid or payable to the Grantee
pursuant to this Agreement which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).
12.    Notices. Any notices required under this Agreement shall be addressed:
(i) if to the Company, to the Company at its principal office which is presently
located at 2900 University Boulevard, Ames, Iowa 50010, Attention: Equity Plan
Administrator, and (ii) if to the Grantee, to the Grantee’s address as reflected
in the stock records of the Company.
13.    Entire Agreement; Amendment. This Agreement, together with the Plan, sets
forth all of the terms and conditions between the parties with respect to the
RSUs awarded under this Agreement. This Agreement may be amended at any time and
from time to time by the Administrator, provided that the rights or obligations
of the Grantee are not affected adversely by such amendment, unless the
Grantee’s consent is obtained or such amendment is otherwise permitted under the
terms of the Plan.
14.    Invalid or Unenforceable Provisions. The invalidity or unenforceability
of any provision of this Agreement shall not affect the other provisions hereof,
and this Agreement shall be construed in all respects as if the invalid or
unenforceable provisions were omitted.
15.    Counterparts. The Notice of Grant to which this Agreement is attached may
be executed in counterparts, each of which shall be deemed an original but all
of which together will constitute one and the same instrument. Counterpart
signature pages transmitted by facsimile, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
16.    Governing Law. This Agreement shall be governed by the applicable Code
provisions to the maximum extent possible. Otherwise, the laws of the State of
Delaware (without regard to principles of conflicts of laws) shall govern the
operation of and the rights of the Grantee under, the Plan and this Agreement.


- 4 -

